Citation Nr: 0010928
Decision Date: 04/25/00	Archive Date: 09/08/00

DOCKET NO. 97-14 409               DATE APR 25, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in No. Little Rock, Arkansas 

THE ISSUE 

Whether new and material evidence has been submitted to reopen the
claim of entitlement to service connection for bilateral
chondromalacia of the patella. 

REPRESENTATION 

Appellant represented by: James W. Stanley, Jr., Esq. 

ATTORNEY FOR THE BOARD 

C. Crawford, Counsel 

INTRODUCTION 

The veteran had active service from August 1974 to November 1974. 

In a May 1975 rating decision, the RO granted entitlement to
service connection for bilateral chondromalacia of the patella. In
January 1978, the RO proposed to sever service connection for the
bilateral knee disability. By a February 1978 letter, the veteran
disagreed with the proposal. In April 1978, the RO effectuated
severance of service connection and determined that the May 1975
rating decision was clearly and unmistakably erroneous. Notice was
mailed in June 1978. The veteran did not respond. As such, the
claim became final. In an April 1978 Report of Contact the veteran
inquired about the status of his claim. In reply, the RO told the
veteran that disability compensation was terminated, effective June
1, 1978, since new and material evidence had not been presented
which would justify continuance of service connection for bilateral
chondromalacia of the patellae.

In September 1991, the veteran indicated that he wished to reopen
the claim for service connection for bilateral chondromalacia of
the patellae. On numerous occasions thereafter, however, the RO
told the veteran that new and material evidence was required. In a
January 1997 rating action, the Houston, Texas, RO denied the
veteran's claim and held that new and material evidence had not
been submitted. The veteran perfected an appeal therefrom.

In a February 1998 decision, the Board of Veterans' Appeals
(Board), pursuant to Colvin v. Derwinski, 1 Vet. App. 171 (1991),
determined that new and material evidence had not been submitted to
reopen the service connection claim and denied the veteran's
appeal.

Thereafter, the veteran submitted a motion for reconsideration that
was denied in September 1998. He then appealed to the United States
Court of Appeals for Veterans Claims (formerly known as the United
States Court of Veterans Appeals) (hereinafter referred to as the
Court).

After reviewing the Appellee's January 1999 Motion To Remand, and
To Stay Proceedings, noting that a remand of the case was required
based upon the Federal Circuit Court of Appeals' recent decision in
Hodge v. West, 155 F.3d 1356 (Fed.

2 - 

Cir. 1998), which invalidated the test for new and material
evidence formulated in Colvin and held that the Secretary's
regulatory definition contained in 38 C.F.R. 3.156(a) is
controlling, see Hodge, 155 F.3d at 1361-64, the Court, by a
February 1999 Order, granted the Secretary's motion, thereby
vacating the Board's decision and remanding the matter.

Because of the veteran's change of address, the No. Little Rock,
Arkansas, RO has jurisdiction of the claims file.

FINDINGS OF FACT

1. In April 1978 service connection for bilateral chondromalacia of
the patellae was severed. The veteran did not appeal that
determination.

2. Subsequent to the April 1978 severance, the evidence consists of
medical data and letters from the veteran.

3. The evidence does not bear directly and substantially upon the
specific matter under consideration and which by itself or in
connection with evidence previously assembled is not so significant
that it must be considered in order to fairly decide the merits of
the claim.

CONCLUSION OF LAW

The RO's April 1978 determination which denied entitlement to
service connection for bilateral chondromalacia of the patellae is
final and new and material evidence has not been submitted. 38
U.S.C.A. 5108, 7105(c) (West 1991); 38 C.F.R. 3.104(a), 3.156
(1999).

- 3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and regulation

In this case, the veteran seeks entitlement to service connection
for bilateral chondromalacia of the patellae. With respect to
claims being adjudicated on a finality basis, a finding that a
claim is well grounded prior to finding that new and material
evidence has been submitted is a legal nullity. Butler v. Brown, 9
Vet. App. 167, 171 (1996).

Service connection may be established for a disability resulting
from personal injury incurred in or disease contracted in the line
of duty or for aggravation of a preexisting injury or disease. 38
U.S.C.A. 1110 (West 1991) (formerly 38 U.S.C. 310). The regulations
state that service connection may be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303 (1978 and 1999). For veteran's with 90
days or more of service during a war period or after December 31,
1946, service connection may also be granted for chronic diseases,
including arthritis, if manifest to a degree of 10 percent or more
within one year from the date of separation from such service. 38
U.S.C.A. 1101, 1112, 1113 (West 1991 & Supp. 1999) (formerly 38
U.S.C. 301, 312, 313); 38 C.F.R. 3.307, 3.309 (1978 and 1999).

For the purposes of Section 1110, it is noted that every veteran
shall be taken to have been in sound condition when examined,
accepted, and enrolled for service, except as to defects,
infirmities, or disorders noted at the time of the examination,
acceptance, and enrollment, or where clear and unmistakable
evidence demonstrates that the injury or disease existed before
enrollment and was not aggravated by service. 38 U.S.C.A. 1111
(formerly 38 U.S.C. 311); 38 C.F.R. 3.304(b) (1978 and 1999).
However, manifestations of lesions or symptoms of chronic disease
from date of enlistment, or so close thereto that the disease could
not have originated in so short a period will establish preservice
existence thereof. 38 C.F.R. 3.303.

4 -

Service connection for a pre-existing disorder may be allowed on an
aggravation basis, when the evidence demonstrates that there is an
increase in the disability during service, unless there is a
showing that the increase is due to the natural progress of the
disease. 38 U.S.C.A. 1153 (formerly 38 U.S.C. 353); 38 C.F.R.
3.306(a). The usual effects of medical treatment in service, having
the effect of ameliorating conditions incurred before enlistment
will not be considered service-connected unless that injury is
otherwise aggravated by service. 38 C.F.R. 3.306(b)(1).

Background and Analysis

In January 1978 the RO told the veteran that he had been discharged
from service with less than 90 days of creditable time on account
of his failure to meet established physical standards. (The
veteran's DD-214 shows that he had 3 months and 3 days of service
with 10 days lost time.) The RO stated that the service medical
records indicated a history of onset of complaints of bilateral
knee pain, without evidence of trauma, during the second week of
basic training. Physical findings, however, were negligible to
absent, and x-ray studies revealed no abnormalities. The diagnosis
was chondromalacia, patellae, bilateral. The RO then recalled that
based on a review of the service medical records, service
connection by direct incurrence was established for bilateral
patellae chondromalacia in May 1975. But, since the specified
disability is a traumatic and/or developmental disability, that
rating action was clearly and unmistakably erroneous, as were
subsequent rating actions which perpetuated the error. Accordingly,
the rating board proposed to sever service connection. The RO
mailed notice to the veteran in February 1978 and the veteran
disagreed.

In April 1978, the RO severed service connection for bilateral
chondromalacia of the patellae. In that determination, the RO
considered the veteran's service medical records which show that on
entrance examination in August 1974, clinical findings were normal,
but on several occasions in September 1974, the veteran complained
of bilateral knee pain when performing activities. He received
treatment and the

5 -

diagnosis was chondromalacia patellae. Discharge examination in
September 1974 noted chondromalacia patellae.

The RO also considered a November 1975 VA examination report which
shows that on examination the veteran complained of sustaining
injuries to the knees while in service. At that time, clinical
findings were negative, bilaterally. No evidence of heat, redness,
swelling, restricted range of motion, instability, or crepitus was
present. After examination, the examiner stated that unless there
were some findings on x-ray studies, clinical evidence of
chondromalacia of the knees was not present. X-ray findings were
negative, bilaterally.

Also of record were a March 1976 statement from the Mancuso Clinic
which notes that in February 1976 the veteran received treatment
for bursitis and myositis of the knees and a July 1976 VA
examination report which records a diagnosis of chondromalacia of
the patella, bilaterally, moderately symptomatic, and mild to
moderate impairment of function. After examination in April 1976,
the examiner also noted that he suspected exaggeration of
psychogenic musculoskeletal reaction which aggravated symptoms.

Outpatient treatment reports from November 1974 to September 1977
which show that the veteran received treatment for bilateral
chondromalacia of the knees and a November 1977 VA examination
report which shows essentially normal clinical findings on
examination but records a diagnosis of chondromalacia of the left
knee cap, mild as demonstrated by an August 1977 arthroscopy were
also considered. Again, after examination in November 1977, the
examiner stated that the veteran grossly exaggerated his symptoms
and was probably malingering.

The veteran's April 1978 personal hearing transcript was also
reviewed. At his hearing, the veteran stated that prior to service
he worked in manual labor and did not experience knee difficulty,
like he currently did. The veteran also testified that he initially
experienced complications associated with his knees approximately
two months after he entered service as a result of excessive
pressure, pounding, and use. The veteran recalled incurring trauma
to the knees after falling into foxholes and

6 -

jumping over scaffolds. As a result of the excessive use and
trauma, he experienced pain, locking, and instability.

As previously noted, after reviewing the aforementioned evidence,
in April 1978 the RO severed service connection and mailed notice
to the veteran in June 1978. The veteran did not appeal within the
applicable period; therefore, his claim became final.

VA law and regulation state that following notification of an
initial review and determination by the RO, a notice of
disagreement must be filed within one year from the date of mailing
of notification; otherwise, the determination becomes final and it
may not thereafter be reopened unless new and material evidence is
presented with respect to the denied claim. 38 U.S.C.A. 4005(c)
(1976); 38 C.F.R. 19.153 (1978), now codified as 38 U.S.C.A.
7105(c) (West 1991); 38 C.F.R. 20.1103 (1999).

When a claim becomes final, the claim will not thereafter be
reopened or allowed, except upon the submission of new and material
evidence with respect to that claim. 38 U.S.C.A. 5108 (formerly 38
U.S.C. 3008).

"New" evidence "means evidence not previously submitted to agency
decision makers ... which is neither cumulative nor redundant";
"material" evidence is new evidence "which bears directly and
substantially upon the specific matter under consideration" and
"which by itself or in connection with evidence previously
assembled is so significant that it must be considered in order to
fairly decide the merits of the claim". Fossie v. West, 12 Vet.
App. 1 (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38
C.F.R. 3.156(a).

In determining the issue of whether the additional evidence
submitted is new and material, a question of law, the credibility
of the evidence must be presumed. Justus v. Principi, 3 Vet. App.
510, 512-513 (1992).

- 7 -

Subsequent to the April 1978 rating action, the evidence of record
consists of clinical data and letters from the veteran.

After 1978 the record reflects that from September 1991 to October
1996, the veteran submitted several letters generally indicating
that he wanted to reopen his claim for service connection, that an
examination was warranted to support his claim, and that because he
experienced pain, swelling, and effusion of the knees, service
connection was warranted.

Regarding the aforementioned letters and statements, the Board
notes that the evidence is new, in that it is not cumulative of
other evidence of record, and it is relevant to and probative of
the veteran's symptoms after service. Although material, in that
the veteran continues to assert that his knee disorder was incurred
in service and/or aggravated by service, the statements contained
within are of limited evidentiary value. The veteran, as a lay
person, is not competent to relate his current bilateral knee
disorder to service or any events of service. Espiritu v.
Derwinski, 2 Vet. App. 492 (1992). Additionally, lay assertions of
medical causation cannot serve as the predicate to reopen a claim
under 38 U.S.C.A. 5108. Routen v. Brown, 10 Vet. App. 183, 186,
(1997); Moray v. Brown, 5 Vet. App. 211, 214 (1993). Given the
foregoing, the newly submitted evidence although bearing on the
specific matter under consideration, is not, by itself or in
connection with evidence previously assembled, so significant that
it must be considered in order to fairly decide the merits of the
claim.

The RO also received treatment reports dated from November 1974 to
September 1996 from the Texas Department of Criminal Justice. The
reports document complaints of bilateral knee pain, which the
veteran attributed to service and diagnoses of possible arthritis
of the knees, knee pain, and hypertrophic arthritis of the
patellae. Except for the veteran's recitations, however, not one of
the reports references service or any treatment received in
service. Accordingly, although the aforementioned medical evidence
is new, in that it provides additional information referable to the
veteran's bilateral knee disorders that was not previously of
record, it is not material because it does not bear directly and
substantially upon the matter

- 8 -

under consideration and which by itself or in connection with the
evidence previously assembled is not so significant that it must be
considered to fairly decide the merits of the claim. The evidence
does not suggest that the veteran's knee disorders were incurred in
service or aggravated by service. On the contrary, the newly
submitted medical evidence merely establishes that the veteran
currently receives treatment for arthritis of the knees.

By letters dated from February to April 1997, the veteran
essentially maintains that entitlement to service connection for
bilateral chondromalacia of the knees should be granted and that
his arthritis of the knees occurred as secondary to the
chondromalacia disorders. Nonetheless, as previously noted, the
veteran, as a lay person, is not competent to relate his current
bilateral knee disorder to service. Additionally, lay assertions of
medical causation cannot serve as the predicate to reopen a claim
under 38 U.S.C.A. 5108. Routen, Moray, and Espiritu, all supra.

After reviewing the aforementioned evidence and when presuming the
truthfulness of the veteran's statements, the Board concludes that
the evidence submitted subsequent to the RO's April 1978 severance
determination essentially establishes a similar clinical picture as
was present when the RO previously considered the claim and is not
so significant, by itself or in connection with evidence previously
assembled, that it must be considered to fairly decide the merits
of the claim. New and material evidence has not been submitted to
reopen the claim of entitlement to service connection for bilateral
chondromalacia of the patellae. 38 C.F.R. 3.104(a), 3.156(a).

Additional matters

Although in the January 1997 RO rating decision and February 1998
Board decision, it was determined that review of the additional
evidence submitted by the veteran since the last final unappealed
rating decision under the then current "reasonable possibility"
standard articulated by the Court in Colvin had not been submitted,
as shown above the Board has reviewed the additional evidence in
this

- 9 -

case in light of the current standard articulated in Hodge v. West,
155 F.3d 1356. See also 38 C.F.R. 3.156(a).

When the Board addresses in its decision a question that has not
been addressed by the RO, it must consider whether the appellant
has been given adequate notice to respond and, if not, whether he
has been prejudiced thereby. See Bernard v. Brown, 4 Vet. App. 384
(1993). Because the Board has applied a different legal standard as
to whether the appellant has submitted new and material evidence,
it must be determined whether he has been prejudiced thereby. Id.

In this case, the Board notes that the crux of the veteran's
argument is that his bilateral knee disability was incurred in or
aggravated by service. The Board also notes that the veteran, on
numerous occasions throughout the pendency of the appeal, has been
advised of the necessity of submitting competent evidence showing
in service occurrence or aggravation. As such, the Board's
adjudication of the claim via a different standard for new and
material evidence will not result in prejudice to the veteran.
Because the RO focused upon the issue of reopening, it provided the
veteran with the same information it would have regardless of the
standard applied. It is emphasized that the operative regulation,
38 C.F.R. 3.156, has not changed, and that the veteran was provided
with notice of such regulation in the March 1997 Statement of the
Case. For these reasons, the Board concludes that the veteran has
been accorded ample opportunity to fully present his claim, and the
Board's adjudication of the claim using the new, more lenient Hodge
standard is not prejudicial to him.

If appellant's submit incomplete applications, VA may be obligated
to advise a claimant of the evidence needed to complete an
application for VA benefits. See Robinette v. Brown, 8 Vet. App.
69, 77-78 (1995); Graves v. Brown, 8 Vet. App. 522, 524-525 (1996);
38 U.S.C.A. 5103(a) (West 1991).

In this case, the Board recognizes the veteran's request for a VA
examination, as well as his representative's statement, on the
December 1997 Informal Hearing Presentation, which asserts that a
remand is required in order to obtain a medical

- 10-

opinion about the nexus between the veteran's disability and
service. Here, however, the Board finds that additional development
is not warranted in spite of the newly submitted evidence of
record. The newly submitted evidence does not show that the
veteran's bilateral knee disorder was incurred in service,
aggravated by service. The veteran has been apprised of evidence
necessary to complete his application. Robinette and Graves, supra.
Thus, the requirements of Section 5103 have been met. The veteran's
claim is denied.

ORDER

New and material evidence has not been submitted to reopen the
claim of entitlement to service connection for bilateral
chondromalacia of the patellae.

V. L. Jordan 
Member, Board of Veterans' Appeals



